Mobgan, J.
The only party before the court is J. Q. A. Fellows, the indorser on the note sued on. His defense is want of demand.
*303The allegations in the petition are that Belclen, the maker of the note, resides in this city, and that it was duly presented for payment at the maturity thereof, and payment refused. The certificate of the notary is that he went several times to the office of the drawer to demand payment thereof, and that he found the doors closed and no one in or about the premises of whom the demand could be made.
No demand was made of the maker. Therefore the indorser is discharged.
It is therefore ordered, adjudged, and decreed that the judgment of the district court as against J. Q. A. Fellows be. avoided, annulled, and reversed, and that there be judgment in favor of the defendant, J. Q. A. Fellows, with costs.
Rehearing refused.